Opinion by Judge ALARCÓN; Concurrence by Judge GOULD; Dissent by Judge CLIFTON
ALARCÓN, Senior Circuit Judge.
M.L., a minor, C.D., his mother, and S.L., his father, appeal from the order *1103granting the motions for summary judgment filed by Appellees, the Federal Way School District (“FWSD”) and the Washington Superintendent of Public Instruction.1 They contend, inter alia, that the failure of the FWSD to include a regular education teacher on the team that prepared M.L.’s individualized education program (“IEP”) rendered the IEP invalid.
I am persuaded that we must reverse the order granting summary judgment because the failure of the FWSD to include a regular education teacher on the IEP team significantly deviated from the procedural requirements of the Individuals with Disabilities Education Act (“IDEA”) that at least one regular education teacher be included in the development of an IEP for a student with a disability pursuant to 20 U.S.C. § 1414(d)(1)(B)(ii). This critical structural defect in the constitution of the IEP team precludes us from considering whether the IEP developed without the inclusion of at least one regular education teacher was reasonably calculated to enable M.L. to receive a free and appropriate public education (“FAPE”). I believe we must vacate the judgment and remand with instructions that the district court enter an order directing the FWSD to select an IEP team that complies with the procedural requirements of the IDEA.
Judge Gould has filed a separate concurring opinion in which he joins me in concluding that the omission of a regular classroom teacher from M.L.’s IEP team was a procedural error and that we must reverse the district court’s order granting a summary judgment. Judge Gould has applied the harmless error standard of review, instead of the structural defect analysis I have employed, in concluding that the judgment must be reversed.
In his dissent, Judge Clifton agrees with Judge Gould that the harmless error test must be applied in this matter, but concludes that the school district’s error in failing to include a regular classroom teacher on the IEP team, as required by the IDEA, was harmless error, and did not result in the loss of an educational opportunity for M.L., or deny him a free appropriate public education.
I
Unless otherwise indicated, the facts are undisputed. M.L. was born on November 13, 1994. He suffers from autism, mental retardation, and macrocephaly.2 As of February 2001, he was globally delayed across all developmental domains consistent with his cognitive level, and displayed significant behavioral problems. M.L. was almost completely nonverbal, had virtually no communication skills, was not toilet trained, and had a cognitive ability that placed him in the first percentile on the Battelle Developmental Inventory.3
Dr. llene Schwarz, an expert regarding educational practices for children with au*1104tism, indicated that M.L. might be able to perform tasks with a familiar service provider, but would be unable to demonstrate those skills when asked to do so in another environment. M.L. had made gains in physical therapy between 1997 and 2000. The progress reports from Puget Sound Therapy Services indicate, however, that as of August 2000, M.L. frequently had temper tantrums and displayed aggressive behavior such as hitting and pinching, which interfered with his performance in therapy. M.L.’s occupational therapist recommended that M.L. would benefit from a more structured environment.
M.L. was enrolled in the Tukwila Preschool at the Riverton Park United Methodist Church in the Tukwila School District in November 1997. He attended preschool four days per week for approximately two hours per day for three years. Except for a few months in his third year, M.L. was continuously assigned to Jodie Wicks’s integrated preschool class until June 2000.4 The class followed the same routine each day, using the same songs and activities. Each year the class also included several of the same students and the same instructional assistants.
M.L.’s skills improved over the course of his three years in Ms. Wicks’s preschool class. M.L. began to interact more frequently with other children and participated, to a limited extent, in classroom activities. M.L. was teased a few times while enrolled there. During the three years he was enrolled in Ms. Wicks’s class, he was assigned a one-on-one instructional assistant who remained with him throughout the day.
M.L. displayed increasingly aggressive behavior during that time. This conduct was documented by many of his service providers. His level of aggression escalated when he was frustrated or given more challenging tasks. He would cry, whine, or bite and scratch his instructional assistant. He mouthed many objects and on at least one occasion bit another child. Lai Doo, M.L.’s in-home therapist, testified that as M.L.’s level of communication increased, his level of aggression decreased. However, Ms. Doo also stated that M.L.’s “level of aggression seem[ed] to be a lot more severe than the others that [she had] seen.”
Because M.L. is disabled, the Tukwila School District was required by 20 U.S.C. § 1414(d)(1)(A) to create an IEP each year that stated M.L.’s “present levels of educational performance,” outlined the “special education and related services ... to be provided to [M.L.],” and set forth “measurable annual goals.” On January 31, 2000, the Tukwila School District’s IEP team prepared an IEP for M.L.’s initial placement for the 2000-2001 academic year (“Tukwila IEP”). Ms. Wicks, M.L.’s preschool teacher, was a member of the IEP team. The IEP provided that M.L. was to be enrolled in September 2000 in an integrated kindergarten class for 130 minutes, four times per week, and was to receive additional therapy and instructional services.
Prior to M.L.’s enrollment in an integrated kindergarten class in the Tukwila School District, M.L. and his family moved to the FWSD on or about July 30, 2000. M.L. was enrolled at the Mark Twain Elementary School in the FWSD. The FWSD implemented the Tukwila IEP for M.L. until it was due to expire on September 30, 2000. Accordingly, M.L. was placed in Sandy Ramsey’s integrated kindergarten class in the Mark Twain Elementary *1105School. Ms. Ramsey is certified as a regular and special education teacher.
At C.D.’s suggestion, Ms. Ramsey controlled M.L.’s behavior in class by letting him listen to his favorite music on his headphones. The FWSD hired a series of one-on-one instructional assistants to work with M.L. Each of them quit after working with him for one day.
C.D. attended class with M.L. during the five days that M.L. was enrolled at the Mark Twain Elementary School. On September 5, 2000, C.D. witnessed two boys teasing M.L. She discussed this incident with Ms. Ramsey and Pat Warden, Ms. Ramsey’s classroom assistant. Ms. Ramsey responded that she “would make a note and make it a priority to keep observing — keep an eye on these children and a better eye on [M.L.] to see if anything continued to happen so she could address any incidents that might happen.” On September 6, 2000, C.D. observed more children teasing M.L. at recess. She reported this conduct to Ms. Ramsey and Ms. Warden. C.D. later testified, however, that M.L. was “happy as a little lark” during recess.
On September 7, 2000, C.D. again observed children teasing M.L. at recess and during class time. She discussed this conduct with Ms. Ramsey. Ms. Ramsey told C.D. that she “had not witnessed any teasing of M.L. during class, but would continue to watch for it and intervene if necessary.” Ms. Ramsey informed C.D. that “policies were in place regarding teasing and that she did not allow such behavior in her class.”
C.D. witnessed additional teasing incidents on September 8 and September 11, 2000. She reported these events to Ms. Ramsey. Ms. Ramsey replied that “she would keep an eye on [M.L.] and would take care of it.” Ms. Ramsey did not take any action regarding the teasing incidents. C.D. testified that there was no evidence that M.L. was actually affected by the teasing and that “because he had his headphones on most of the time he was being teased ... [she] didn’t know if he even heard it.”
On September 12, 2000, C.D. called Diane Niksich-Conn, the Vice-Principal of the Mark Twain Elementary School, to report a teasing incident that had occurred the previous day. Vice-Principal Niksich-Conn suggested that C.D. contact Ms. Ramsey. Ms. Niksich-Conn then contacted Ms. Ramsey and advised her to talk to C.D.
On September 13, 2000, Ms. Ramsey telephoned C.D. to discuss her complaint that M.L. had been teased on September 11, 2000. Ms. Ramsey informed C.D. that the teasing that took place on September 11, 2000 was the only incident that she had observed. Ms. Ramsey testified that during that conversation, she requested that C.D. give her an opportunity to stop the teasing of M.L. by other children before C.D. took the matter further. M.L. did not return to the Mark Twain Elementary School after September 11, 2000. C.D. did not speak with the FWSD administrator before removing her child from the school.
On or about September 17, 2000, the FWSD offered to place M.L. at the Wild-wood Elementary School in a self-contained classroom5 taught by Teresa Thomas, a certified special education teacher with experience teaching autistic children. C.D. refused to enroll M.L. in the Wild-wood Elementary School because she believed that a self-contained classroom would not provide for sufficient participation with regular education students. She thought that “it could be potentially dangerous for [M.L.]” to interact with the *1106other students in the self-contained classroom. C.D. did not visit Ms. Thomas’s classroom at any time.
After the Tukwila IEP expired on September 30, 2000, a multidisciplinary team met on October 6, 2000, to determine whether M.L. should be provided special education services in the FWSD.6 A school psychologist, a speech and language pathologist, an occupational therapist, and C.D. participated in the initial evaluation. No regular education teacher participated in this assessment. In addition to observing M.L. for two hours, and interviewing C.D., the initial evaluation consisted of extensive review of records from providers identified by C.D. and the Tukwila IEP. The school psychologist also interviewed Ms. Wicks.
The group produced a report (“Evaluation Report”) that recommended that M.L. be placed in a special education program that offered a small class size, provided visual supports, and predictable and consistent schedules and routines. On or about October 25, 2000, Dr. Sarah Drink-water, FWSD’s director of student support services, offered to place M.L. at the Wild-wood Elementary School, the Mark Twain Elementary School, or several other schools within the FWSD. C.D. rejected each of these suggestions. On October 27, 2000, Appellants filed a written objection to the Evaluation Report. They also requested that the FWSD provide for an independent evaluation of M.L. at public expense. In response, the FWSD filed a request for a due process hearing.
On November 1, 2000, Dr. Lee Saffrey, a FWSD program specialist, mailed Appellants a letter proposing an IEP meeting for November 13, 2000 at 8:00 a.m. at the Wildwood Elementary School. C.D. faxed a letter to Dr. Saffrey on November 1, 2000, in which she stated that she would not attend any IEP meetings unless “the staff from[her] child’s neighborhood school (Starlake Elementary)” were present and only if the meetings were held at the FWSD administration offices or the Star-lake Elementary School. C.D. also indicated that she would be available to attend an IEP meeting on November 13, 2000 after 6:00 p.m. On November 2, 2000, Dr. Saffrey notified C.D. that the location of the meeting had been changed to the administrative offices of the FWSD and that the meeting would occur at 4:00 p.m. on November 13, 2000. Dr. Saffrey also informed C.D. that Sarah Sapronari, a regular education and special education teacher, would be a member of the IEP team.
On November 6, 2000, C.D. faxed a letter to the FWSD in which she stated that she would not be able to attend the proposed IEP meeting at 4:00 p.m. on November 13, 2000. She stated that she would be available between 4:15 a.m. and 5:15 a.m., or at 6:00 p.m. on any Tuesday, Wednesday, Thursday or Friday, and at 7:00 p.m. or later on Mondays. She also suggested meeting on Saturdays or Sundays. Dr. Saffrey notified C.D. that an IEP meeting could be conducted only during the day, from 7:00 a.m. to 4:00 p.m. on any day Monday through Friday. Dr. Saffrey *1107informed C.D. that she could also participate via a conference call. C.D. replied on November 9, 2000, that she would not be able to attend an IEP team meeting during the hours and days suggested by Dr. Saffrey, nor could she or her husband participate in a conference call on November 13, 2000.
The Administrative Law Judge (“ALJ”) found that the assertion that M.L.’s parents could not attend the IEP meeting at 4:00 p.m. was not credible. S.L.’s time sheet records from his employer indicate that on November 13, 2000, his work-day ended at 2:58 p.m. At the hearing before the ALJ, C.D. testified that she was not able to attend the November 13, 2000 IEP team meeting at 4:00 p.m. or participate in a conference call because M.L. had an afternoon appointment on that day with Northwest Behavioral Associates. She stated she left home at 3:45 p.m. and did not return until 7:30 p.m. The ALJ found that this testimony was not credible. C.D.’s fax machine log reflected that C.D. sent a fax from her home on November 13, 2000 at 5:05 p.m. The cover sheet was in C.D.’s handwriting.
The FWSD IEP meeting was held on November 13, 2000, at 4:00 p.m. Appellants did not attend. Ms. Thomas, a certified special education teacher assigned to the Wildwood Elementary School, was a member of the IEP team. However, no regular education teacher participated in the IEP meeting or evaluated the facts to determine whether the IEP was reasonably calculated to provide M.L. with a FAPE.
A letter written by Ms. Wicks, M.L.’s preschool teacher, dated May 10, 2000, was considered by the IEP team. She stated in this letter that “[M.L.] has made good progress in this setting and exceptional gains in socialization.” She recommended that M.L. “remain[ ] in a general education kindergarten classroom during his kindergarten year and that he continue to be supported by a one-on-one assistant.”
After reviewing the Tukwila IEP, M.L.’s school records, and Ms. Wicks’s recommendation, the FWSD IEP team concluded that M.L. “would do better in a smaller setting with the opportunity to work on specific skill areas” and recommended placement in Ms. Thomas’s self-contained classroom at the Wildwood Elementary School. The IEP provided for mainstreaming opportunities7 during lunch, recess, assemblies, music, library, and school activities.
Ms. Thomas’s curriculum incorporated specialized strategies for teaching autistic children. Ms. Thomas’s self-contained classroom was smaller than an integrated kindergarten and was specially designed for students ranging from kindergarten through sixth grade.
The FWSD mailed a copy of the IEP to M.L.’s parents on November 17, 2000. Dr. Drinkwater also enclosed a letter offering M.L.’s parents the opportunity to discuss and refine the IEP. M.L.’s parents did not do so, but instead requested a due process hearing before an ALJ with the Department of Education.
In February 2001, an eight-day due process hearing regarding the appropriateness of the IEP was held before an ALJ pursuant to the IDEA. The ALJ found that “the District’s evaluation team was appropriately constituted.” The ALJ denied Appellants’ motion for reconsideration.
Appellants sought review of the ALJ’s decision before the United States District *1108Court for the Western District of Washington pursuant to 20 U.S.C. § 1451 (i)(2)(A). In their petition for judicial review and complaint, Appellants alleged, inter alia, that the FWSD failed to comply with the procedural safeguards provided for under 20 U.S.C. §§ 1400-15, 34 C.F.R. §§ 300.1-.556, and Washington state law.
Appellants filed a motion for partial summary judgment in which they alleged that the FWSD violated the procedural requirements of the IDEA by failing to include a regular education teacher op the IEP team. The FWSD filed a cross motion for summary judgment. The district court denied Appellants’ partial motion for summary judgment and granted the FWSD’s motion. The district court found that because M.L. was new to the school district, and not participating in regular education classes at the time the IEP meeting took place, “it [was] permissible to include only teachers [on the IEP team] who are likely to be entrusted with him in the new- placement.”. * The district court also stated: “Even if the Court were to find that the district’s failure to include a regular education teacher of M.L.’s on the IEP team amounted to a procedural.violation of-the IDEA, such violation would not necessarily, constitute the denial of a FAPE.” Appellants filed a timely notice of appeal on May 29, 2002. The district court had jurisdiction pursuant to 20 U.S.C. § 1415(i)(2)(A). We have jurisdiction pursuant to 28 U.S.C. § 1291.8
II
A.
In this appeal, Appellants contend that the FWSD’s failure to include a regular education teacher on the IEP team was a “significant violation” of the procedural requirements of the IDEA and renders the IEP invalid to ensure that a disabled ,child receives a FAPE. The FWSD argues in response that it did not violate the procedural requirements of the IDEA that at least one regular education teacher participate in evaluating the - factors to be , considered in the preparation of an IEP because three members of the team had “significant teaching experience.” Appellees’ Brief at 15. No authority was cited for this proposition. I construe this argument as a reluctant concession that at least one regular education teacher was not a member of the IEP team, as required by the IDEA. We review de novo whether a school district’s proposed IEP provides a FAPE under the IDEA. W.G. v. Bd. of Trustees, 960 F.2d 1479, 1483 (9th Cir. 1992) (“Target Range ”). We review a district court’s findings of fact in an IDEA case for clear error. Gregory K. *1109v. Longview Sch. Dist., 811 F.2d 1307, 1310 (9th Cir.1987).
The IDEA was enacted by Congress to assist state and local agencies financially in educating students with disabilities. Ojai Unified Sch. Dist. v. Jackson, 4 F.3d 1467, 1469 (9th Cir.1993). Its goal is “to ensure that all children with disabilities have available to them a free appropriate public education that emphasizes special education and related services designed to meet their unique needs and prepare them for employment and independent living .... ” 20 U.S.C. § 1400. The term “free appropriate public education” is defined as “special education and related services that ... are provided in conformity with the individualized education program required under section 1414(d) of this title.” 20 U.S.C. § 1401(8). The term “individualized education program” is defined in the IDEA as “a written statement for each child with a disability that is developed, reviewed, and revised in accordance with section 1414(d) of this title.” 20 U.S.C. § 1401(11).
Section 1412(6)(A) provides that “[Children with disabilities and their parents are afforded the procedural safeguards required by section 1415 of this title.” 20 U.S.C. § 1412(6)(A). A state is required to “conduct a full and individual initial evaluation ... before the initial provisions of special education and related services to a child.” 20 U.S.C. § 1414(1)(A).
In § 1414(d)(1)(B), Congress set forth persons who must be included on an IEP team to evaluate a disabled student’s special educational needs. The statute provides as follows:
The term “individualized education program team” or “IEP Team” means a group of individuals composed of—
(i) the parents of a child with a disability;
(ii) at least one regular education teacher of such child (if the child is, or may be, participating in the regular education environment);
(iii) at least one special education teacher, or where appropriate, at least one special education provider of such child;
(iv) a representative of the local educational agency who—
(I) is qualified to provide, or supervise the provision of, specially designed. instruction to meet the unique needs of children with disabilities;
(II) is knowledgeable about the general curriculum; and
(III) is knowledgeable about the availability of resources of the local educational agency;
(v) an individual who can interpret the instructional implications of evaluation results, who may be a member of the team described in clauses (ii) through (vi);
(vi) at the discretion of the parent or the agency, other individuals who have knowledge or special expertise regarding the child, including related services personnel as appropriate; and
(vii) whenever appropriate, the child with a disability.
20 U.S.C. § 1414(d)(1)(B).
The IDEA also provides that “[t]he regular education teacher of the child, as a member of the IEP Team, shall, to the extent appropriate, participate in the review and revision of the IEP of the child.” 20' U.S.C. § 1414(d)(4)(B). The regulations drafted to implement the IDEA contain the following provisions:
The public agency shall ensure that the IEP team for each child with a disability includes—
(1) The parents of the child;
*1110(2) At least one regular education teacher of the child (if the child is, or may be, participating in the regular education environment)....
34 C.F.R. § 300.344(a).
In Appendix A to Part 300 of Title 34, the following commentary explains the critical role of a regular education teacher in developing an IEP:
Regular Education Teacher Participation in the Development, Review, and Revision of IEPs Very often, regular education teachers play a central role in the education of children with disabilities (H. Rep. No. 105-95, p. 103 (1997); S.Rep. No. 105-17, p. 23 (1997)) and have important expertise regarding the general curriculum and the general education environment. Further, with the emphasis on involvement and progress in the general curriculum added by the IDEA Amendments of 1997, regular education teachers have an increasingly critical role (together with special education and related services personnel) in implementing the program of FAPE for most children with disabilities, as described in their IEPs.
Accordingly, the IDEA Amendments of 1997- added a requirement that each child’s IEP team must include at least one regular education teacher of the child, if the child is, or may be, participating in the regular education environment (see § 300.344(a)(2)). (See also §§ 300.346(d) on the role of a regular education teacher in the development, review and revision of IEPs.).
34 C.F.R. 300 app. A.
Prior to 1997, the IDEA provided that the school district was obligated to include the student’s current teacher as a member of the IEP team. In 1997, Congress revised the IDEA to require the inclusion of “at least one regular education teacher of such child (if the child is, or may be, participating in the regular education environment)” and “at least one special education teacher, or where appropriate, at least one special education provider of such child.” 20 U.S.C. § 1414(d)(1)(B) (2003) (emphasis added).
The plain meaning of the terms used in section 1414(d)(1)(B) compels the conclusion that the requirement that least one regular education teacher be included on an IEP team, if the student may be participating in a regular classroom, is mandatory — not discretionary. Thus, the district court’s finding that the IEP team was properly constituted under the IDEA without at least one regular education teacher was clearly erroneous. Accordingly, we must decide whether the FWSD’s failure to. comply with the requirement of the IDEA that at least one regular education teacher evaluate the unique needs of a disabled student fatally compromised the integrity , of the IEP and compels us to reverse tke district court’s judgment without considering whether the error was harmless or whether the findings of the ALJ and the district court that the IEP meets the substantive requirements of the IDEA are clearly erroneous.
B.
Citing Poolaw v. Bishop, 67 F.3d 830, 833 (9th Cir.1995), FWSD contends that “[a] district court’s determination that a student is incapable of deriving educational benefits unless placed in a self contained program is reviewed for clear error.” Appellees’ Brief at 21-22. This standard of review is only applicable to a district court’s factual findings regarding whether a school district has complied with the IDEA. “The appropriateness of a special education placement under the IDEA is reviewed de novo." Poolaw, 67 F.3d at 833 (citing Target Range, 960 at 1483). Because FWSD violated the procedural requirement of the IDEA that at least one *1111regular education teacher participate in the evaluation of an IEP, we are precluded by the law of this circuit from considering the district court’s factual findings regarding the merits of the substantive provisions of the IEP.
In Bd. of Educ. v. Rowley, 458 U.S. 176, 102 S.Ct. 3084, 73 L.Ed.2d 690 (1982), the Supreme Court instructed that a state must comply both procedurally and substantively with the IDEA. Id. at 206-07, 102 S.Ct. 3034. The Court held that “a court’s inquiry in suits brought under § 1415(e)(2) is twofold. First, has the State complied with the procedures set forth in the Act? And second, is the individualized educational program developed through the Act’s procedures reasonably calculated to enable the child to receive educational benefits?” Id. (footnotes omitted). The Court reversed the judgment of the Court of Appeals which had affirmed the district court’s decision that a deaf child was denied a FAPE because school administrators denied her parents’ request that she be provided with the services of a qualified sign language interpreter in all of her classes. Id. at 209-10, 102 S.Ct. 3034. The Court held, “[T]he findings of neither court would support a conclusion that Amy’s educational program failed to comply with the substantive requirements of the Act.” Id. at 209, 102 S.Ct. 3034 (emphasis added). While the Court concluded that the findings of the district court that the IEP complied with the substantive provisions of the IDEA were not clearly erroneous, it held that a remand was compelled because the district court failed to determine whether the state complied with the procedural requirements of the IDEA. Id. at 209-10, 102 S.Ct. 3034. Here, the district court determined that the FWSD did not violate the procedural requirements of the IDEA. Thus, even if we assume arguendo that the findings of the ALJ and the district court in this matter that the IEP complied with the substantive requirements of the Act pursuant to Row-ley, we must determine the effect on the district court’s judgment of the FWSD’s failure to comply with its duty under IDEA to appoint at least' one regular education teacher to the IEP team.
To date, the Supreme Court has not expressly determined whether a violation of the procedural requirements of the IDEA is subject to harmless error review. That issue was not properly before it in Rowley because the district court had failed to rule oh the respondents’ contention that petitioners had failed to comply with the IDEA’S procedural requirements. 458 U.S. at 210 n. 32, 102 S.Ct. 3034.
In cases decided after Rowley was published, we have concluded that we will not review the substantive provisions of an IEP if a school district fails to include on the IEP team persons identified by Congress as possessing the necessary qualifications to develop an IEP. In Target Range, we commented that “[procedural flaws do not automatically require a finding of a denial of a FAPE. However, pro- ■ cedural inadequacies that result in the loss of educational opportunity, or seriously infringe on the parents’ opportunity to participate in the ' IEP formulation process, clearly result in the denial of a FAPE.” 960 F.2d at 1484 (internal citations omitted).
In Target Range, we held that the school district violated the procedures mandated by Congress in the IDEA by failing to secure the participation of the disabled student’s regular education teacher, or any representative of the private school he attended after the school district refused to identify him as disabled or develop an IEP. We held in Target Range that “the procedural defects in the development of the IEP resulted in denying [the student] a FAPE.” Id. at 1485. We reasoned that because the school district *1112failed to consider the recommendations of persons who were the most knowledgeable about the child, it failed its “duty to conduct a meaningful meeting with the appropriate parties” and accordingly, it did not “develop a complete and sufficiently individualized educational program according to the procedures specified by the Act.” Id. at 1485. We also concluded that where the procedural inadequacies of an IEP may have resulted in the loss of an educational opportunity, or deprived a child’s parents of the opportunity to participate meaningfully in forming an IEP, an appellate court should not proceed to step two of the Rowley analysis, i.e., whether the IEP was reasonably calculated to enable the child to receive educational benefits. Id.
In Amanda J. v. Clark County Sch. Dist. 267 F.3d 877 (9th Cir.2001), we applied the principles set forth in Rowley and Target Range. We concluded that the school district’s procedural violations in developing an IEP prevented the child from receiving a FAPE. Id. at 890-91. In Amanda J., the school district failed to allow the child’s parents “to examine all relevant records with respect to the identification, evaluation, and educational placement of the child” as required by 20 U.S.C. § 1415(b)(1)(A). Id. at 891 (quoting 20 U.S.C. § 1415(b)(1)(A)). We held that “[procedural violations that interfere with parental participation in the IEP formulation process undermine the very essence of the IDEA.” Id. at 892. We characterized the procedural violation as “egregious.” Id. at 891. We declined to address the question whether the IEP was reasonably calculated to enable Amanda J. to receive educational benefits. Id. at 895 (citing Target Range, 960 F.2d at 1485).
More recently, in Shapiro ex rel. Shapiro v. Paradise Valley Unified Sch. Dist., 317 F.3d 1072 (9th Cir.2003), we held that the failure to include a representative from the private school that the child was currently attending on the IEP team violated the procedural requirements of the IDEA. We reasoned that the failure to include “the teachers most knowledgeable about [the child’s] special educational levels and needs” was a violation of the IDEA. Id. at 1076-77. We concluded in Shapiro that it was not necessary to address the second prong of the Rowley FAPE analysis. Id. at 1079 (citing Amanda J., 267 F.3d at 895, and Target Range, 960 F.2d at 1485).
The FWSD maintains that the failure to include at least one regular education teacher on the team that developed the IEP is not the type of procedural flaw that would compel us to hold that Appellants were denied their right to a FAPE. They cite our decision in Ford v. Long Beach Unified Sch. Dist., 291 F.3d 1086 (9th Cir.2002) for this proposition. Their reliance on Ford is misplaced. It is readily distinguishable.
In Ford, the state’s hearing officer and the district court upheld the school district’s assessment that a student was not disabled. Id. at 1087. Before this court, the student’s parents contended that “the assessment [of Amanda’s abilities and disabilities] was inadequate because it did not include classroom observation of Amanda by someone other than her regular education teacher as required by C.F.R. § 300.542.” Id. at 1089. Because the student was assessed as not being disabled, no IEP was developed. We held in Ford that the failure to comply with the C.F.R. § 300.542 “did not affect the validity of the assessment.” Id. at 1089. No contention was asserted in Ford that the school district violated the procedural requirements of the IDEA by its failure to include an individual identified by Congress as necessary to evaluate a student’s abilities or disabilities. Thus, our opinion in Ford does not resolve the question whether the *1113failure of the FWSD to include at least one regular education teacher on the IEP prej- ' udiced Appellant’s rights to a FAPE.
The record demonstrates that the FWSD failed to comply with the “rigorous procedural requirements of IDEA.” Union Sch. Dist v. Smith, 15 F.3d 1519, 1524 (9th Cir.1994). The failure to include at least one regular education teacher on the IEP team deprived the team of “important expertise regarding the general curriculum and the general educational environment.” 34 C.F.R. 300 app. A. The IEP team did not include individuals Congress concluded were most knowledgeable about a disabled student’s special educational needs. As a result, we have no way of determining whether the IEP team would have developed a different program after considering the views of a regular education teacher. The failure to include at least one regular education teacher on the IEP team was a structural defect in the constitution of the IEP team.
In cases involving criminal prosecutions, the Supreme Court has ruled that a -structural defect in the trial mechanism is not subject to harmless error analysis. Arizona v. Fulminante, 499 U.S. 279, 309, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991). We have defined a structural defect as “an error ‘that permeate[s] the entire conduct of the trial from beginning to end or affect[s] the framework within which the trial proceeds.’ ” United States v. Recio, 371 F.3d 1093, 1102 (9th Cir.2004) (quoting Rice v. Wood, 77 F.3d 1138, 1141 (9th Cir.1996) (internal citations and quotation marks omitted)).
The requirement that an appellate court must reverse because of the effect of a structural error has been applied in civil disputes where members of an evaluation board expressly mandated by Congress were not included. In Doyle v. United States, 220 Ct.Cl. 285, 599 F.2d 984 (Cl.Ct. 1979), amended on other grounds- by 220 Ct.Cl. 326, 609 F.2d 990 (Cl.Ct.1979), the Court of Claims reversed the decision of the Army Board for the Correction of Military Records because none of the selection boards -convened for the evaluation of reserve officers for promotion to permanent rank included any reserve officers, as required by 10 U.S.C. § 3362(b) (repealed and recodified at 100 U.S.C. § 14102(b)). The Court of Claims held that the failure to include reserve officers on the selection boards for evaluating reserve officers for promotion was not subject to harmless error analysis. It reasoned as follows:
The error in this case, however, is not a violation of the plaintiffs’ substantive rights but rather a violation of the plaintiffs’ rights to fair procedure or process. We are not unmindful of the fact that the due process protections of the fifth amendment have been sparingly extended to government employees, but that problem is immaterial to this case. The error is the violation of procedures instituted by statute and regulation, and, though federal employees may not be entitled to any procedure not established by Congress or agency, we have always held that they are entitled to such procedure that has been so provided.
Since this case presents the issue of procedural errors in the decision-making process of a selection board, we find those cases dealing with the violation of constitutional procedural rights to be more analogous. The Supreme Court has recognized that even in the case of constitutional error occurring in a. criminal trial, not every such error requires “the automatic reversal of the conviction”; a conviction will be upheld if the “federal constitutional error ... was harmless beyond a reasonable doubt.” Chapman v. California, 386 U.S. 18, 22, 24, 87 S.Ct. 824, 827, 828, 17 L.Ed.2d 705 (1967). See, e.g., Harrington v. California, 395 U.S. 250, 89 S.Ct. 1726, 23 *1114L.Ed.2d 284 (1969) (violation of sixth amendment right of confrontation); United States v. Parker, 549 F.2d 1217, 1221 (9th Cir.1977), cert. denied, 430 U.S. 971, 97 S.Ct. 1659, 52 L.Ed.2d 365 (1977) (prosecutor’s comment on defendant’s failure to testify, in violation of fifth amendment).
Some constitutional rights, however, are “so basic to a fair trial that their infraction can never be treated as harmless error....” Chapman v. California, supra, 386 U.S. at 23, 87 S.Ct. at 827 (coerced confession, right to counsel, impartial judge). These include cases in which compositional defects are found to exist in respect to juries. See, e.g., Whitus v. Georgia, 385 U.S. 545, 87 S.Ct. 643, 17 L.Ed.2d 599 (1967). Two justifications for the rule of automatic reversal are generally advanced. First, some errors are so inimical to judicial or fair process that their violation cannot be tolerated under any circumstances. Application of the test of harmless error would result in the dilution of the afforded protection. Second, a court, in the case of some errors, such as the improper composition of a jury or the bias of a judge, “has no way of evaluating the effect of the error on the judgment in the dark of what might have been but never was,-” R.J. Traynor, The Riddle of Harmless Error 66 (1970).
Though the proceeding involved herein is evaluational, not accusatory, and the error statutory, not constitutional, we do not for these reasons believe that these plaintiffs are entitled to any less protection. Decisions of selection boards have important consequences for those considered. They are either promoted to higher rank and pay or are terminated and lose their employment and pay. The statute explicitly commands that selection boards shall be composed of an appropriate number of Reserve officers so that Reserve officers will not be prejudiced and so that Congress’ purpose that the nation is protected by a military composed of those officers best qualified regardless of their status as Regular or Reserve officers, is carried out. We believe that Congress’ purpose would be thwarted unless a Secretary is aware that this is a statutory requirement that cannot be waived.
Moreover, we believe that the second justification for the automatic reversal rule, that it is not possible for a reviewing body to determine what effect the error had on the judgment of the original proceeding, forces us to conclude that the doctrine of harmless error cannot be applied to this type of procedural error.
Id. at 995-96, 609 F.2d 990.
In Dilley v. Alexander, 603 F.2d 914 (D.C.Cir.1979), the United States Court of Appeals for the District of Columbia held that the failure of the Army to include reserve officers on a promotion board violated 10 U.S.C. § 266 (1976). Id. at 920. The court rejected the Army’s contention that the appellants were not prejudiced by the defect in the composition of the promotion board because a subsequently properly constituted Relook Board found that the defect in the composition of the 1975 promotion board did not result in any prejudice to the appellants. The court stated: “[T]he prejudice which the statute guaranteed against, insofar as reserve officers were concerned, was consideration by a promotion board devoid of reserve officers.” Id. at 921 (emphasis in original). In addition, the court reasoned that the Relook Board’s findings, “while laudable perhaps, are either irrelevant or incorrect as a matter of law. Although a desire to eliminate prejudice obviously occasioned the enactment of the statute, section 266 itself does not outlaw anti-Reserve bias. It prescribes a procedural entitlement that no subsequent factual findings can dimin*1115ish.” Id. at 923-24 (emphasis added). The court further commented in Dilley that, “Congress made a decision over a quarter of a century ago that a promotion selection board considering Reserve candidates was inherently defective if it lacked Reserve representation; the Army was not at liberty to review and reverse that congressional decision on its own.” Id. at 924.
I am persuaded by the analysis in Doyle and Dilley that the failure to include the individuals identified by Congress as necessary participants in evaluating whether entitlement to benefits has been demonstrated is applicable to an administrative proceeding under the IDEA. Accordingly, I conclude that the failure to include at least one regular education teacher, standing alone, is a structural defect that prejudices the right of a disabled student to receive a FAPE. Under these circumstances, a review of the findings of the ALJ and the district court regarding the merits of the substantive recommendations of an illegally constituted IEP team for clear error would produce a futile advisory opinion which is beyond our judicial power or competence.
C.
The FWSD argues that the participation of a regular education teacher on the IEP team was not required because it was not likely, that M.L. would be placed in an integrated classroom since the Evaluation Report recommended against it. This argument completely ignores the fact that the record shows that the Tukwila IEP directed that M.L. be placed in a regular kindergarten classroom. M.L; had attended a regular preschool classroom for three years. After his family moved to the FWSD, M.L. was placed in Ms. Ramsey’s regular education classroom. This contention is also inconsistent with the FWSD’s representation that “the District did not predetermine the Student’s placement.” Appellees’ Brief at 35. In light of these facts, the record supports an inference ■ that it was possible that M.L. would be placed in a regular education classroom. -So long'as this was a possibility, participation of a regular education teacher in the IEP team was required by the IDEA.
The FWSD was aware that two teachers •had observed M.L. in an integrated classroom. : Ms. Ramsey had observed him for one week before his mother withdrew him because he was teased by non-disabled children. Ms. Wicks had observed M.L. for three years in an integrated preschool classroom. Of the two regular education teachers, Ms. Wicks was the most knowledgeable about M.L.’s educational needs because she had been his teacher for three years. She recommended that M.L. be placed in an integrated classroom. The FWSD did not include either Ms. Ramsey or Ms. Wicks or. any other, regular education teacher on its IEP team.
The FWSD appears to suggest that the Appellants waived their right to object to the failure to include a regular education teacher on the IEP team- because they failed to attend the IEP meetings. The . FWSD argues that “[t]he District attempted to facilitate the Parents’ participation in the IEP meeting but the Parents refused to attend. Their refusal to participate was at their own risk.” Appellees’ Brief at 36-37. We rejected a similar argument in Target Range: •
The Act imposes upon the school district the duty to conduct a meaningful meeting with the appropriate parties. Target Range failed to do so.. , Target Range failed to fulfill the goal of parental participation in the IEP process and failed to develop a complete and sufficiently individualized educational program according to the procedures speci- . fied by the Act.
960 F.2d at 1485 (emphasis added). ,
The FWSD’s assumption-of-the-risk defense betrays its misunderstanding of the *1116importance of the procedural requirements of the IDEA. The Supreme Court stated in Rowley, that “[w]e think that the congressional emphasis upon full participation of concerned parties throughout the development of the IEP ... demonstrates the legislative conviction that adequate compliance with the procedures prescribed would in most cases assure much if not all of what Congress wished in the way of the substantive content in an IEP.” Id. at 206, 102 S.Ct. 3034.
Clearly, under the circumstances of this case, Ms. Wicks was a concerned party regarding the placement of M.L. in an integrated classroom because he was her student for three years. Because she was not included in the IEP team, we have no way of ascertaining whether her observations would have persuaded the other team members to formulate a different program for M.L. that would be appropriately tailored to his abilities and special needs. Ms. Ramsey’s more limited observation of M.L. in her integrated classroom might also have assisted the IEP team in ensuring that M.L. received a FAPE based on his physical and mental condition. Indeed, any regular education teacher would have contributed his or her knowledge of the ability of a disabled student to benefit from being placed in a regular classroom. The Appellants are not responsible for the FWSD’s violation of the procedural requirements of the IDEA.
The FWSD argues that it was not compelled to ensure the participation of a regular education teacher “because the evaluators had recommended a self-contained placement.” Appellees’ Brief at 28. This argument ignores the fact that although the FWSD named a regular education teacher to be a member of the IEP team, she did not attend the November 13, 2000 meeting. Having determined a regular education teacher should be a member of the IEP team, the FWSD should have cancelled that meeting instead of proceeding with an illegally constituted IEP team.
Under the law of this circuit, the FWSD violated the procedural requirements of the IDEA, by failing to ensure the participation of a regular education teacher in the evaluation of M.L.’s educational needs. This structural defect compels reversal of the district court’s judgment without considering the merits of the IEP developed without the evaluation of at least one regular education teacher.
Ill
The Appellants further assert that M.L. was denied a FAPE because the FWSD failed to take action to prevent other students from teasing M.L. The Appellants argue that there is uncontradicted evidence in the record that the FWSD was deliberately indifferent to C.D.’s reports that her child was being teased. They maintain that the teasing resulted in a denial of a FAPE. Neither the statute nor any court has directly addressed the question whether unremedied teasing can constitute a denial of a FAPE. Cf. Charlie F. ex rel. Neil F. v. Bd. of Educ., 98 F.3d 989, 993 (7th Cir.1996) (holding that, “at least in principle relief is available under the IDEA” when a teacher invited her pupils to express their complaints about a disabled student which led to humiliation, fistfights, mistrust, loss of confidence and self-esteem, and disruption of his educational progress).
Under the IDEA, a disabled child is guaranteed a FAPE, 20 U.S.C. § 1412(1), which “ ‘provide[s] educational benefit to the handicapped child.’ ” Gregory K, 811 F.2d at 1314 (quoting Rowley, 458 U.S. at 201, 102 S.Ct. 3034) (emphasis added). If a teacher is deliberately indifferent to teasing of a disabled child and the abuse is so severe that the child can derive no benefit from the services that he *1117or she is offered by the school district, the child has been denied a FAPE. Cf. Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 633, 119 S.Ct. 1661, 143 L.Ed.2d 839 (1999) (holding that to violate Title IX “harassment ... [must be] so severe, pervasive, and objectively offensive that it effectively bars the victim’s access to an educational opportunity or benefit”).
The record shows that by removing M.L. from Mark Twain Elementary School after only five days, Appellants failed to give the FWSD a reasonable opportunity to find a way to prevent the other students from teasing M.L. Appellants have also failed to demonstrate that teasing resulted in the loss of an educational benefit. Appellants have offered no evidence that the teasing affected M.L. or interfered with his education. C.D. testified that during one of the teasing incidents, M.L. was “happy as a little lark.” C.D. also stated that during another episode “because he had his headphones on most of the time he was being teased ... [she] didn’t know if he even heard it.”
Appellants contend, without evidentiary support, that unpunished teasing “can easily escalate from mere verbal abuse, to physical or sexual abuse” and is “potentially dangerous.” Appellants’ Brief at 52, 54. Appellants also argue that teasing poses a particular danger to M.L. since, because he has little or no verbal skills, he would be unable to report any physical abuse. However, Appellants have not directed this court’s attention to any violence, or threat of physical contact between another student and M.L. Appellants have not adduced sufficient evidence to show that M.L. was denied a FAPE by the FWSD’s alleged failure to stop M.L.’s classmates from teasing him during his five days in a regular education classroom.
CONCLUSION
The FWSD’s failure to ensure the participation of a regular education teacher on the IEP team when there was a possibility that M.L. would be placed in an integrated classroom was-a significant violation of the structural requirements of the IDEA’S procedures requiring vacation of the order granting summary judgment in favor of the FWSD. Upon remand, the district court is instructed to enter an order directing the FWSD to select an IEP team that fully complies with the procedural requirements of the IDEA.
Upon remand, the district court is requested to ' determine, in its discretion, whether to award reasonable attorneys fees as part of the costs to the Appellants as the prevailing parties pursuant to 20 U.S.C. § 1415(i)(3)(B). The district court should also determine whether the Appellants are entitled to-equitable reimbursement for the educational costs they have incurred due to the FWSD’s procedural violation of the IDEA.
VACATED and REMANDED with instructions.

.The complaint in this matter named the Washington Superintendent of Public Instruction ("SPI”) as a party to this action. The district court granted summary judgment in favor of the SPI on the basis that the claim was "premature.” While the notice of appeal refers to the order granting summary judgment to “respondent,” the Appellants have not raised any issue challenging the merits of the summary judgment order in favor of the SPI. Thus, it would appear that the Appellants have abandoned their appeal regarding the SPI.


. Macrocephaly is a condition that causes the distance around the widest part of the skull to be greater than expected for the age and background of the child.


. The Battelle Developmental Inventory Screening Test is administered to children six months to eight years old and includes sub-tests which measure fine and gross motor, adaptive, personal-social, receptive and expressive language, and cognitive skills.


. An "integrated” or "regular” classroom consists of both typically developing children and a small number of disabled children. They are taught by a "regular education” teacher.


. A "self-contained” classroom consists of only disabled students.


. See 20 U.S.C. § 1414(a)( 1 )(A)-(B):
(1) Initial evaluations
(A) In general
A State educational agency, other State agency, or local educational agency shall conduct a full and individual initial evaluation, in accordance with this paragraph and subsection (b) of this section, before the initial provision of special education and related services to a child with a disability under this subchapter.
(B) Procedures
Such initial evaluation shall consist of procedures—
(i) to determine whether a child is a child with a disability (as defined in section 1401(3) of this title); and
(ii) to determine the educational needs of such child.


. "Mainstreaming” is a term used to describe opportunities for disabled students to engage in activities with non-disabled students.


. The FWSD filed a motion with this court on December 24, 2002, requesting that we supplement the administrative record to -include the testimony of Diane Niksich-Conn. In their supplemental letter brief, Appellants argue that normally a reviewing court will not supplement the record with material not considered by the district court. We have previously held, however, that "[i]n reviewing the record, this court must examine the administrative record as a whole ...Gonzalez v. Sullivan, 914 F.2d 1197, 1200 (9th Cir.1990) (emphasis added); '.see also 20 U.S.C. § 1415(i)(2)(B)(l) (stating that in reaching its decision, a reviewing court is required to "receive the records of the [state] administrative proceedings”). In addition, Rule 10(e) of the Federal Rules of Appellate Procedure allows the record to be corrected if "anything material to either party is omitted from or misstated in the record by error or accident.”
It is clear that Ms. Niksich-Conn's testimony was erroneously omitted from the administrative record considered by the district court. Since we are required to consider the entire administrative record in determining whether the district court erred in determining the appropriateness of a special education placement, we grant the FWSD’s motion to supplement the record.